Citation Nr: 0427806	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-10 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In his June 2004 hearing before the undersigned, the veteran 
testified that he was treated in the dispensary for a lower 
back injury, in the spring of 1961, while stationed in West 
Germany.  He further stated that x-rays of his back were 
taken at the hospital on the Wiesbaden Air Base in Ramstein, 
Germany in the years following his separation from service, 
approximately in the time between 1968 and 1971.  The veteran 
also indicated that he has been under VA care in the Little 
Rock area since the beginning of 1998.  None of these records 
are associated with the claims folder.  An effort should be 
made to retrieve them. 

Additionally, based on the evidence of record and any 
additional records that may be obtained, the Board is of the 
opinion that a contemporaneous and thorough VA examination 
and medical opinion may assist the Board in clarifying the 
etiology of the veteran's lower back disability and could be 
instructive with regard to the appropriate disposition of the 
issue under appellate review.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.   The RO should request that the National 
Personnel Records Center conduct a search for 
any additional service medical records.  
Particular attention should be directed to 
whether there are any clinical records of 
treatment for the veteran from March 1961 to 
June 1961 while he was stationed with the 
603rd AC&W Sq. in Langerkopf, Germany.

2.  The RO should attempt to obtain copies of 
all VA medical records, to include outpatient 
clinical records from the No. Little Rock VA 
Medical Center and associated outpatient care 
centers, dated from January 1998 to the 
present.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (if any).  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  If found warranted by the RO based on the 
evidence obtained above and a review of the 
claims folder, the veteran should be afforded 
a VA examination to determine the probable 
etiology of any lower back disability 
diagnosed.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  

On the basis of the current examination 
findings and information contained in the 
claims file, the examiner is requested to 
render an opinion whether is at least as 
likely as not (probability of fifty percent 
or more) that any lower back disability 
diagnosed is related to the veteran's 
military service from August 1960 to August 
1964.  The examiner should explain the 
rationale for any opinion expressed.

6.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



